Case 1:21-cv-20251-MGC Document 8 Entered on FLSD Docket 04/28/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    IN ADMIRALTY

                      Case No. 21-cv-20251-Civ-COOKE/O’SULLIVAN

 GREAT LAKES INSURANCE SE,
         Plaintiff,
 v.
 305 EVENT PRODUCTION LLC,
       Defendant.
 ____________________________________/
                   ORDER GRANTING PLAINTIFF’S SECOND
              MOTION TO EFFECT SERVICE UPON DEFENDANT AND
      ADMINISTRATIVELY CLOSING CASE SOLELY FOR STATISTICAL PURPOSES
         THIS MATTER is before the Court on Plaintiff’s Second Motion to Effect Service Upon
 Defendant (the “Motion”) (ECF No. 7), filed April 23, 2021. Having reviewed the Motion, the
 record, and being otherwise fully advised, it is hereby ORDERED and ADJUDGED that Said
 Motion is GRANTED. Plaintiff shall effectuate service upon Defendant by May 26, 2021. In the
 interim, the Clerk is directed to administratively CLOSE this case solely for statistical purposes.
         DONE and ORDERED in Chambers, at Miami, Florida, this 28th day of April
 2021.




 Copies furnished to:

 John J. O’Sullivan, Chief U.S. Magistrate Judge
 Counsel of record
